DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fauconnet et al. (2018/0118513).
Fauconnet et al. disclose an elevator with a safety arrangement for creating a safe working space in an upper part of an elevator shaft, the elevator comprising:  an elevator car (16) configured  to move in the elevator shaft along a plurality of guide rails (15); a counterweight connected to the elevator car (figure 1; and paragraph 30);   hoisting machinery in the upper part of the elevator shaft, the hoisting machinery including a plurality of operating brakes (figure 1; abstract and paragraph 30); and an elevator control system configured to monitor a position of the elevator car in the elevator shaft in relation to a plurality of safety levels in the elevator shaft (abstract and paragraphs 28-30), each safety level associated with a separate clearance of the elevator car from a ceiling of the elevator shaft (abstract and paragraphs 28-30), control the elevator, based on the elevator being in an inspection mode or maintenance mode (paragraphs 32-33), to create a safety space zone at the upper part of the elevator shaft, the controlling including progressively activating separate braking systems in response to 
	Fauconnet et al. disclose the elevator, wherein the elevator further comprising: two independent sensor systems, each independent sensor system configured to generate sensor data indicating an the actual position of the elevator car with respect to the ceiling of the elevator shaft, wherein the elevator control system is configured to monitor the position of the elevator car in the elevator shaft in relation to the plurality of safety levels in the elevator shaft based on processing the sensor data generated by the two independent sensor systems (paragraphs 30-31 and 36-38).

Allowable Subject Matter
Claims 2-3, 5-7, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
2/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837